786




-2           OFFICE OF THE ATTORNEY GENERAL OFTTEXAS




     !Zon. ?. 7. Berzu
     county .tudizor
      .:a11ar county
     :%xxptoad,   loxad




                    You atatv iCnt par rradf~np of 3eotlo3 5 of Artlola
     734Sb dloolosss     tZ:at the last senteooe te00r   mp,   v"rorided
     rurttsr   tliit tkiie 8sotlca rhall on17 apply to taxes vz!~loh imm
     dolln?uo~t     lcr th year 1135 an6 :-fior yee1=3/~ an? fnncxuoh as
     you ere oxpmtiny       tt ioreoloaa the tax liens unlw 8al6 Artfole
     7343b 1~13,"the pwir~, csnrr~lZy s=eakl~;y, irca I?19 to 1942,
                                                                           787’




you dfylrr  w %a erpl*la    the  c,iior.ed partlo    from 3aotloa 5
oi aald Artlolr  .Vc. 7345b, ln 6oorweotion ait5 our rtatement
ia,oitr OpLniol 30. O-5505, sabatnatiolly         to the eiieot     that
Vhen 8 tax rale haa been had in tall ooolplienoa with the
term of said Artlolr     7343b, the pncherer ot the property
80 8014 for text38 la euch ioreolosure       aalttake4     the tit10
thereto i’rea md olwr of all liea          and olrirr    tcrrnd valoren
tares rgeiwt the 9ro9ntt7 dollseuo~t at the the or t!a :udg-
cent in t!?o aid   suit to cay taxing unit n:.lio!iwnr a prt.7
to t&e ault ar *.iob bad bbcn serrcd xf:h olta:kn            in the
wit ar rbquiridiby     aald Artlolo    7343b.*

           3ootlOa 5 ei Artlolo        7343b, 113 or?Fl9elly  eneat&
1~ 1937 by the 45th Lertlslature,       ma rorded a4 iollwa!!




              Thl4 reatlon    ot Artiole
                                       7345b xe4 azcmlcd in lQ(l
by the 4Rth    Latiulr~ture I:;w Aata lQU,  47th &e;;lrlaturo,  peco
858, Chptcr 534, 3ootlon 1) The said ea~nb.-snI       qtultted frm
3aotloa 6 that portion   of orme ubio’: a* be:rra undersooraa l bore,
and aald ‘ieotion 5 of Mtlola   7X!%, a0n in .foroe, roe&~ ea
said wotlon    14 above aa6 out don to the undomoored pxtion.
              la other   rords,
                            :;eotloa 5 of wld .ArtlQla 7345b
sow rrada a8 an30 ~44 ret out izh aur Oplnlm 5.    G-57:06, *
oopy of tthiah raid dpinloa ~44 4ent you on ~Auwuat.16, 1943.

                                                          1
                sb beg       to   Odtirm   you   that   uba   a   jttngmmt       tar     ran-
O~OBUP*    or   dbllequwit         tax00 ir ha4 wader the provi8loni                   of
Art1010 934Sb         tiLat the projwty in qusotion
080 tio0    rbx     bm mamaatof the taxes, pm8lt
-a  mhaf3r tia fa 0               rth ldJudtw6pir rsltls or shb property;
only ano rrl* %a -6.
                                                                             ,
                                                                                  789

                                               7

ma. I* 4. BbrsiB‘pagr 4


              On tee trial aZ tin aaso the bourt, as provide4
ia Soot&n 5 cd sold artlele,            rlisli bsar ltide~~oe      opoa’ thb
roaeonsbl4    hlr   value of t3e poporty,              The rair value 4~
fatid br-t&o rourt 1s writtea           into tbe omxt's jud@ent aa
l fin&lag   0r the rsratnsblo        rsir mluo of the property*
Th_Lb fair  *rJuo   i*    found  88 to    the  prop6rty,     llthbr 5.n
bulk  or 18       aala, or both a8 the trial emrt arty de-
proper . T$” 8 .reasonsble tab tilae 80 &mad la rometlma
stylbd -r&judged Yslue‘* and it rhall.be                 %hs ralne of the
proptrtp as of tbr data 0r trial 8116 Is nat nraes~srl2.y
8.50 *slur rt rho      time   kite leseeuiwat o? ths tasm ua8 IIPBO,
             HQW,xben this propsrv Is sol4 tar tba tan*
lnnooo~&inoe   tith tie Jud&atnt rendare4, it la sold 660
     , It OM rithor be wld far the s&qregrto saoun8 af
fiba Judpmt a&sinst tiie proprty Irr said suit or it aaa
Bo    sold     ror    the   adjudged   ralus   ~orw&id       a8 bad beea dotar-
mind         by the    judgment of the oourt.            a.2 it wanot be sold
to tbo omer     Or tho propaty, directly      or indlreotly, or to
anyone harhg       any intereat   Lz thr woorrrty. or co 6n.y part7
other thaa ai taxis *anit       rtfoh Is i ti        tkb tbOit,-r0r-
-6~         81th~r    the axount of the adj
by th8 aotmt or tha sggrfahnte 8mouat dr the $dgxfmt .rgaisot
 the frogerty as ad)ud@d by the ooart, vihlchr~~         18 loser.
            mt it arm Be sold to erq of t&a toxin?, :mits for
a       asmunt than rlther the ldjuCgsd value or the amats
     14~1
bswunt of the tmxM, eta.,    4%~. ~i?ksn00 sold to one of the
taring units w!aiah was a garty to t’10 rult, srld tating tmit
komii the property 40 bought in aa a trustee ror itar      l4
tbo other taxis& unite xhloh WOrO    WtibB    ta the lUit,and
mhiah were adjub@     to bara tax lieas sgstilst tbs suaB propsrtg,
eta,,  as 18 fully proYide4 la 3eotion 9 0i said hrtlole V34i45b.
tab 40 Rot *etout said utiols la full here. an ae se14 seo-
tionia 3on~;,   0008umao muuh spsoe, and you 6eubtless  hsva
a00816  80the rtattttea oon8ainfa~ it.
              la other wards, u%m a judhp?sntCar daliaquent
tax-8 ou land an& far ?OrbOfOSWb         br tax lisxt thersoa has bean
rbRdare+aby the ucmrt,       drily Oaa sale ol the pPoFbPt7 ir ‘had.
had when thir    rsIo ir mtrdo Sib11       the prmlalomr   of Artlola
9s4sB hbtb beea 19117 ooq?ilsd with icrtib rorboi0aarb          pro,
beedIng, then    the purotrser     at tka EroMrhy at aaid tax ssl*
      .




‘tak00 aem0 free             of cl1 lien0                and olaims    for aa valorem %a~00
y0la8t          the property, *16h                   vu0     aelinmwnt        8t   tbe time or
the       du@wat.ln          the   ault            to eny taxing       unit rfiioh me 4
 arty to the mib, or &oh      had bren rerved *i$h                                4 eltatioa
LA &a uuitr      Our 4amfu to your loosad quastiea                                    ia therefore
la thhr 8rrirmeflYa.

           AO r* undartend                           your third mertion,              it la eub-
rtantlally a0 fm11oua:   ‘.
           xhan   6puty is oirond tar 0a0 to ortie                                                 a
~udga6nt randorer in full aosordaaoo 71th the rorrloionr
of meld Armi       7345b, *aa aald groparty  be so Pd r0r leerer
value than ths amorurt ai the taxes, penalty onb Intere8t
for tiloh the juaipwnt was retdared, thla looser value being
the rdj?Jadgea value,  lr?espeotiro  or the your t!& tcu jodg-
meat 18 buod oav
                      we bellew           our     anawora     to the    two    greOediag          QUOO-
tlone        basro amwerod         your qaeatlon              lo. 3.

                      fi   rr hare oorreetly intarpreteb  JOur questton
X0‘ 3. Mm              in ORr opfnlon    the anawar to the aeiza la la t&r
arflriiatlre.
                      YOW fourth           queatlon         lubatantlel~           la u        folbwat
                                                                                                          i
                      zhcm real     property tr aold undsr the ocmb)thna
autliaed          izl the-~preoedia~               qaertion 30, 3, then what lr the
propor mnnacr l-ortt*                     tax      OOll*Otb~ to k&tile *ai&*?
                      -We think yo’sr fourth question hm zore                             to    do *it&
the       Q~OQU otothod of bookkeeplq                        than It    bee Co do with a
questlen          of law9      Whoa pro              rW la sold        for deLinQwBC %OxU
under        the protlaiona         of a erd Artlale              I343b, end ia aold for
the 8djrdgc.4 rel.oe ratbe? Chaa for &be ap*egete  ~MouBt of
th6 tazea, penaltier   an4 iatseat  due, tbo tex oolleotor *es
only enter  up, aa the                    amount         ot money reootrud,
he lotually reoel+ea.                  A BOt4tiOlt Oti the tOX 001 v 00 of 0
r80na         98
               th e
                  lfi00t             that th0 p    0e7   WOO 0014 f00 th0 aa-
 wlgod value               of M my              dollue       PR loooraui~* with the
 wlgzmt ot tha dirtriot omrt in OmMe                                   Xo;"%~                    kiViW
the IULEO4tylCf ad fWib4P Of tb Oau)                                   dl~irOk~a4
bo aooeplable              te the cumptrollur
             1~ aa 0Sh.H      to ba e(ibelgful to you ao poseibl4,
-0 bare ‘eonmlteU with the comptrollsr~a         Deprotn0nt 8bout
the aatter ecatalned in your fourth quostfon,  r?d that of-
tic0 tory kindly ru~gestr, tht  ii yau ~111 put the netter
coverod by row Quoatfon 910. 4 beSore t&e Comptroller*8
OfSloe  abbrual.~  your Log.u* to the Cwptml:ar     OS publio
AOCOUIItO 3tOtO CP fe~w   AttOntlOnl IIOn.We La Sr0wt that
all goasible %l~ will bi given you aa to the titter   6S the
tax coZZeofarte    reeada     In the~aharaoter   ai m:rieit   to be
neds ln ths 0806 indiastsd.

             faara\rohaa tk      airrepuast for opinion
atentl&d    *the sale to ‘oat i"
                               sfy  tha claim egdalaet
ouner * we take ocoealon bare tc point Out that
em        arty ftw delinquent    2sxeO aader the pcrt!rlona   OS
nald Art PtG6 7346b; while lt same8 to usnrey a title       to the
puroheear free M ell tbe liens, eta., rhloh exiat br rea8oa
aS said Ualln~uont tax88     eaid aale doer no: oarreulthe
property ontlez~oIndobte&ese to t&e Xate         munty etd a4
otlibr taxlag unit r0r the t*xsa due. The 4 lZforono0between
t&e e&gregate emtut of tbc judgment rendered a&net          t&
taxpeyer nnQ 0r the aismtt FCiJtlhod    ma   the  tax male i8 8
debt agaZnst tka pemon uko emned *Aa yroparty for the year,
or t&e rea~eatlrs yeara, tcr t&&ah tha twzo wwo ~smaswl.
Therefore, In the rlttletlw   outlined in your Putstlon !Zor4,
oh610 the eggregatq a5ount of tcxea, penaltlc6~ Interest,
and ooetm of.mAt aYa,not reallied fros the a&f0 oi the
propmtr,    the tax oajleota shoul4 be earoS*d to 888 that
his reaorde   reileot only * orefllt on t3.s judpieat for the
ma OS mosey rorillrod Stool tbc tax anlO,   0 projm distribu-
tloa therrcl ezd s ragease OS the lien, and cot a release
of the total peraculallndeb tsdneir l&ainet
                                          a   tbr taxpayer.

            mir    orrloe aeslrre    to thank vcm ror ~cmr erprea-
rlona or q~oeiatiaa         for the aarletan~e uhioh we he?@ tried
to ronder you, mb     beg-w     la?iuN you that rbould .we hare
failed to answer pw   quentiona filly, or r%ould my iurtber
q Qb StiOBSr
           $i00 ii WIl$ l6OtiOfi
                              r ib !l
                                   :hS ldgi~~0t~8tiOl9 O?
your olYiee,~rg ~111 be rery @ad iadO@d to bo of aay paalble
aaeiatawe   ts    you In aoltiagm,oh pobloaa.